DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 10, and 12 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, and 17, recite the limitation “a cross-sectional shape that establishes a shape of a portion of a fuselage of the aircraft”. While the specification discuss that the space frame has a closed cross-section, it does not adequately disclose that the space frame has a cross-sectional shape that establishes a shape of a portion of a fuselage.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 10, and 12 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17, recite the limitation “a cross-sectional shape that establishes a shape of a portion of a fuselage of the aircraft”. It is unclear which portion of the fuselage of which the cross-sectional shape establishes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 13, 14, and 17 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martino Gonzalez et al. (US 2008/0099611), hereinafter referred to as “Gonzalez”.
Regarding claims 1, 9, 19, and 20, Gonzalez discloses an auxiliary power unit enclosure (paragraphs [0001] – [0004]; Figs. 3 and 4) of an aircraft comprising: a space frame (10) configured to carry a load (space frame 10 is referred to as a support structure which would be capable of carrying a load) and defining an auxiliary power unit compartment (Fig. 9), wherein the space frame comprises a plurality of frame elements (12, 13, 18, 22, 23) coupled together at a plurality of nodes (Fig. 9 shows that frame elements intersect at various nodes or connection points), wherein the spaceframe is configured to carry a load and has a cross-sectional shape that establishes a shape of a portion of a fuselage of the aircraft and that defines an auxiliary power unit compartment of the aircraft (Fig. 11); and a fairing (9) coupled to and surrounding the space frame (Figs. 4 and 16; paragraph [0111]).  
Gonzalez does not specify the materials of the space frame and the fairing, wherein: the space frame is formed of a first material having a first critical temperature; the fairing is formed of a second material having a second critical temperature; and the second critical temperature is less than the first critical temperature.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a first material having a first critical temperature for the space frame and a second material having a second critical temperature for the fairing, wherein the second critical temperature is less than the first critical temperature, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore, since Gonzalez discloses that the space frame is made of materials resistant to high temperatures due to its proximity to the APU (paragraph [0014]), it could be concluded that the fairing on an external portion would be formed of a material that does not require high temperature resistance and, therefore would be less than the first critical temperature.
Regarding claims 3, 4, and 12, Gonzalez does not each that the first material of the space frame comprises a metallic material; and the second material of the fairing comprises a composite material; and that the metallic material comprises at least one of titanium, corrosion resistant steel, and a metal matrix composite; and the composite material is a fiber-reinforced polymer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use any of the claimed materials for the space frame and the fairing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claims 5 and 13, Gonzalez discloses that the plurality of frame elements of the space frame comprises: a plurality of annular frame elements (12, 13, Fig. 23) spaced apart from each other along a longitudinal axis of the space frame; a plurality of longitudinal frame elements (elements 22 on the sides of the frame) coupled to the plurality of annular frame elements at the plurality of nodes; and-21-Docket No. 18-3085-US-NP a plurality of diagonal frame elements (elements 22 in the middle portion of the frame) coupled to at least one of the plurality of annular frame elements and the plurality of longitudinal frame elements proximate to the plurality of nodes (Fig. 9); and the fairing is coupled to at least a portion of the plurality of annular frame elements (Fig. 12).  
Regarding claims 6, 14, and 18, Gonzalez discloses that each one of the plurality of diagonal frame elements extends between a diagonally opposed pair of the plurality of nodes formed at intersections of a longitudinally adjacent pair of the plurality of annular frame elements and a radially adjacent pair of the plurality of longitudinal frame elements (Fig. 9); and that the step of coupling a fairing to the space frame comprises coupling the fairing to at least a portion of plurality of annular frame elements (Fig. 12).  
Regarding claims 21 and 22, Gonzalez as modified fails to teach that the first critical temperature is above approximately 500 degrees F, wherein the first critical temperature is between approximately 500 degrees F and approximately 800 degrees F. However, It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a material having a first critical temperature in the range of approximately 500 and 800 degrees F, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Meseguer Mata et al. (US 2012/0132746), hereinafter referred to as “Mata”.
Regarding claims 7, 10, and 15, Gonzalez discloses that the fairing comprises: a plurality of stiffeners (29) coupled to at least one of the plurality of annular frame elements (Figs. 14 and 23) but fails to explicitly state that a plurality of skins are coupled to the plurality of stiffeners. However, Mata discloses a tail-cone of an aircraft with a movable fairing having a plurality of skins (lower and upper sections of the skin). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a plurality of skin sections to accommodate the movable fairing.

Claims 8 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Lemire et al. (US 6,581,874), hereinafter referred to as “Lemire”.
Regarding claims 8 and 16, Gonzalez discloses that the space frame further comprises a plurality of semi-annular frame elements (23) spaced apart from each other and the plurality of annular frame elements (12, 13) along the longitudinal axis of the space frame; the plurality of longitudinal frame elements is coupled to the plurality of semi- annular frame elements at the plurality of nodes (Figs. 9 and 11); the plurality of diagonal frame elements is coupled to at least one of the plurality of semi-annular frame elements and the plurality of longitudinal frame elements proximate to the plurality of nodes (Figs. 9 and 11). However, Gonzalez fails to teach a door that is coupled to and is moveable relative to the plurality of semi-annular frame elements. However, Lemire discloses a mounting assembly for an APU having a tail-cone with a plurality of frame elements and a door (22) movable relative to those frame elements. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this door taught by Lemire in order to provide additional access to the APU compartment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 10, and 12 - 22 have been considered but are moot because Examiner has applied new ground of rejection for the independent claims (35 U.S.C. 103 as being unpatentable over Martino Gonzalez et al. (US 2008/0099611)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/              Primary Examiner, Art Unit 3642